DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/19/2021 is acknowledged.
Claims 1-9 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Claims 10-13 are under consideration in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(1)  Claim 10 and thus dependents recite, “TAL1 protein, and GATA1 protein or functional homologs thereof.”  Claim 13 recites, “LMO2 or functional homolog therefore”.
In analyzing whether the written description requirement is met for genus, such as “functional homologs thereof”, the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.
Regarding functional homologs of TAL1 protein, the specification does not provide any description of such homolog species and only describes TAL1 protein itself.
Regarding functional homologs of GATA1 protein, the specification does described variants GATA1-3 ([0011]).
Regarding the functional homologs of LMO2 protein, the specification does not provide any description of such homologs of LMO2 protein.
The specification states, “[0037] "Functional Homolog" refers to an induction factor that transactivates at least some of the same promoters or target genes as the reference induction factor. In some cases, the functional homolog transactivates a cognate promoter of induction factor with at least 10% to 95% of the corresponding 
Also when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  The specification describes the co-transfection of TAL1 and GATA1 or GATA2 into pluripotent cells sufficiently differentiated the pluripotent cells into hemogenic endothelium having restricted erythroid megakaryocytic and macrophage potential.  Further, while hematopoiesis induced by TAL1 and GATA1 or GATA2 TFs was 
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, "functional homologs", has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, "functional homologs", at the time the application was filed.
(2)  Claims 10 and 13 also recite, “forcing expression”.  Claim 11 recites, “forced expression”.  These recitations are referring to expression of transcription factors, TAL1, GATA1 and LMO, and their functional homologs.  The functional homologs are addressed above.
The specification states, “[0036] "Forced Expression" refers to inducing an increase in the level of a protein of interest (e.g., a transcription factor) in a population of 


Scope of Enablement
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of generating erythrocytes, megakaryocyte, and macrophages from human pluripotent stem cells comprising: (i) introducing exogenous TAL1, GATA1 or GATA2, and LMO2 into human pluripotent stem cells to produced transfected pluripotent stem cells; (ii) culturing the transfected pluripotent stem cells for a sufficient amount of time in hematopoietic cell expansion medium to obtain erythrocytes, megakaryocyte, and macrophages, does not reasonably provide enablement for a method of generating human hemogenic endothelial cells as claimed by further forced expression of LMO2 in the human pluripotent stem cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

Nature of Invention: The claimed invention is an in vitro method of differentiating human pluripotent stem cells into hemogenic endothelial cells comprising restricted erythroid, megakaryocytic, and macrophage potential.  Some of the dependent claims are further directed to producing further differentiation of the cells to erythroid, megakaryocytic, and macrophage.
Breadth of the Claim: Claim 13 recites a method of producing hemogenic endothelial cells, “further comprising forcing the expression of LMO2” in the pluripotent stem cells.  Thus the breadth of the claim encompasses producing hemogenic endothelial cells by forced expression of TAL1, GATA1, and LMO2 in pluripotent stem cells.
Specification Guidance and Working Examples:  The specification states,” Endothelial cells induced by TAL1 and GATA2 on day 3 of culture had phenotypic and functional features of hemogenic endothelium, i.e. they expressed CD226, lacked CD73 
As such, the specification teaches that the combination of forced expression of TAL1, GATA1, and LMO2 in pluripotent stem cells fails to produce hemogenic endothelial cells as claimed because the specification teaches that addition of LMO2 essentially skips the endothelial stage of differentiation and directs the pluripotent stem cells directly to erythroid, megaharyocytes, and macrophages. Thus the specification teaches that claim 13 is not enabled for the generation of hemogenic endothelial cells because this stage of differentiation is skipped when LMO2 is added.  As such, claim 13 is only enabled for a method of generating erythroid, megakaryocytes, and macrophages from pluripotent stem cells with TAL1, GATA1 or GATA2, and LMO2.
State of the Art:  The art at the time of the invention described LMO2 as an erythroid inducing transcription factor (Bianchi et al.  Blood 116(22):e99-110, 2010).  See p. e108, col 2, paragraph 4 and 5.  Thus, the art around the time the invention is consistent with the teachings of the specification and fails to provide any indication that the addition of LMO2 to forced expression of TAL1 and GATA1 would predictably arrive at hemogenic endothelial cells as claimed but would rather expect the formation of erythroid, megakaryocytes, and macrophages.  The 
Thus claim 13 lacks enablement because the specification teaches that additional forced expression of LMO2 to forced expression of TAL1 and GATA1 in human pluripotent cells would fail to predictable result in hemogenic endothelial cells as the claim requires. The specification teaches that the endothelial cell stage is bypassed by the addition of LMO2 and the art at the time of the invention supports LMO2 as an erythroid factor.  Thus the art fail to supplement the art by teach a way in which adding LMO2 to TAL1 and GATA1 in pluripotent stem cell would arrive at hemogenic endothelial cells.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.

Closest Prior Art
	Tani et al. (US2007/0048865 A1) discloses introducing a combination of genes including TAL1, GATA1, and GATA2 into embryonic stem cells to differentiation them into hematopoietic cells ([0039]).  Tani does not disclose or teach that this results in hemogenic endothelial cells that are VE-cadherin+, CD223+, CD73- and have restricted erythroid, megakaryocytic, and macrophage potential.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632